March 8, 2011 Investor Presentation Raymond James & Associates 32nd Annual Institutional Investors Conference W. Stancil StarnesChairman and Chief Executive Officer Edward L. Rand, Jr.Chief Financial Officer This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our recently-completed acquisition of American Physicians Service Group (NASDAQ: AMPH) as Forward Looking Statements and direct your attention to our Form 10K, issued on February 24, 2011, for a discussion of risk factors pertaining to this transaction and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 2 NON-GAAP MEASURES ProAssurance: Corporate Profile Specialty writer of professional liability insurance Fourth largest writer overall of Medical Professional Liability (MPL) Historical Book Value Per Share Since Inception CAGR: 16% Cumulative:1545% 10 Year Summary CAGR: 15% Cumulative: 297% Historical Stock Price (to 2/28/11) Since Inception CAGR: 14% Cumulative:1059% 10 Year Summary CAGR: 14% Cumulative: 263% Consistently Successful Throughout the Insurance Cycle Up
